Case 18-34214-bjh11 Doc 94 Filed 05/21/19               Entered 05/21/19 10:31:56    Page 1 of 3



John E. Mitchell
Scott D. Lawrence
AKERMAN LLP
2001 Ross Avenue, Suite 3600
Dallas, TX 75201
Telephone: (214) 720-4300
john.mitchell@akerman.com
scott.lawrence@akerman.com

Counsel for Craft Equipment, LLC


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

             In re:                                 §
                                                    §      Chapter 11
             NOBLE REY BREWING CO., LLC             §
                                                    §      Case No. 18-34214
                      Debtor.                       §

                      DEBTORS’ AMENDED WITNESS AND EXHIBIT LIST FOR
                            HEARING ON MAY 23, 2019 AT 1:30 P.M.

         Craft Equipment, LLC ("Craft"), hereby submits its Witness and Exhibit List as to the

following matter which is set for hearing on May 23, 2019 at 1:30 p.m.



                       Debtor's Motion to Assume and Assign Lease [ECF No. 66]


                                             WITNESSES

         Craft designates the following individual who may be called as a witness:

                     Kyle Lythjohan, Managing Member of Proposed Assignee

         Craft reserves the right to call any witnesses designated by any other party, as well as

rebuttal witnesses.




48954658;1
Case 18-34214-bjh11 Doc 94 Filed 05/21/19              Entered 05/21/19 10:31:56         Page 2 of 3



                                             EXHIBITS

         Craft designates the following exhibits that may be admitted:

 EXHIBIT                        DESCRIPTION                          M    O   O A        D    DISPOSITION
 NUMBER                                                              A    F   B D        A       AFTER
                                                                     R    F   J M        T       TRIAL
                                                                     K    E   E I        E
                                                                     E    R   C T
                                                                     D    E   T
                                                                          D
        1.      Lease Agreement Between DF Market 2, LLC
                and Noble Rey Brewing Company, LLC dated
                13th April, 2019

        2.      Business Plan and Financial Projections of
                Lonestar Liquid Assets, LLC



         Craft reserves the right to use any exhibits presented by any other party. Craft also reserves

the right to use exhibits not listed here for impeachment or rebuttal purposes at the hearing. Craft

reserves the right to supplement or amend this Witness and Exhibit List any time prior to the

hearing.

Dated: May 21, 2019                             Respectfully submitted,

                                                AKERMAN LLP

                                                  /s/ Scott D. Lawrence
                                                John E. Mitchell, SBN: 00797095
                                                Scott Lawrence, SBN: 24087896
                                                2001 Ross Avenue, Suite 3600
                                                Dallas, TX 75201
                                                Telephone: (214) 720-4300
                                                Facsimile: (214) 981-9339
                                                john.mitchell@akerman.com
                                                scott.lawrence@akerman.com

                                                Counsel for Craft Equipment, LLC




                                                   2
48954658;1
Case 18-34214-bjh11 Doc 94 Filed 05/21/19          Entered 05/21/19 10:31:56       Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on May 21, 2019, a true and correct copy of the foregoing document
was served electronically by the Court’s PACER system to all parties receiving such notices. I
further certify that the information contained herein was provided to David Elmquist, Esq., via
email on May 20, 2019 and that this filing was delayed because of technical difficulties.

                                            /s/ Scott D. Lawrence
                                            Scott D. Lawrence




                                               3
48954658;1
